Title: From James Madison to Jacob Gideon Jr., 20 August 1818
From: Madison, James
To: Gideon, Jacob, Jr.


Sir
Montpellier Aug. 20. 1818
I have duly recd. your letter of the 15th. inst. with the handsome copy of your edition of the “Federalist.” As this replaces the Copy sent you, there is the less occasion for a return of the latter. It may be proper perhaps to observe that it is not the o⟨nly⟩ one containing the names of the writers correctly prefixed to their respective papers. I had a considerable time ago, at the request of particular friends, given the same advantage to their copies.

I have not yet been able to look over the passages corrected by me: but from the care you bestowed on the Edition I can not doubt that in that instance as well as others, it is free from errors. With Friendly respects & good wishes I am Sir Yr. Obt. sert
J. M
